DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Magdassi et al. (US Pub. 2015/0366073) in view of Sliwa et al. (US PUB. 2010/0321478).
Regarding claim 21, Magdassi teaches wherein A 3D printed device (Para 0026]), comprising an active element (one of the ordinary skill would read the material taught in Para [0026-0027,0030 & 0037] as active element) that includes a printable structure deriving from the evaporation of a solvent (Para [0026-0027]), wherein the printable structure comprises a layer of particles (Para [0026-0027]);

 Regarding claim 22, the combination of Magdassi and Sliwa teaches the 3D printed device according to claim 21, wherein the layer of particles is uniform (e.g. Para [0185, 0220], wherein Magdassi teaches a thickness of 350 m.um, which is understood to be a uniform thickness).  
Regarding claim 23, the combination of Magdassi and Sliwa teaches the 3D printed device according to claim 21, wherein the layer of particles is non-uniform (e.g. Para [0185 & 0220], said claim feature would have been obvious and within the ordinary skill as no polishing or planarization is discussed).  
Allowable Subject Matter
Claims 1-20 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method of making a device, comprising the steps of: providing a first conductive ink; and depositing the first conductive ink to form a first conductive pattern via 3D printing; providing a first ink comprising at least one particle selected from the group consisting of a superconducting particle, a piezoelectric particle, a pyroelectric particle, a ferroelectric particle, a multiferroic particle, and a topological insulator particle; depositing the first ink to form a first layer via 3D printing, providing a second conductive 
Claims 2-20 and 26-27 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 25, the prior art of record fails to teach or suggest, a method of making a device, comprising the steps of: providing a first ink comprising at least one particle selected from the group consisting of a semiconductor particle, a superconducting particle, a piezoelectric particle, a pyroelectric particle, a ferroelectric particle, a magnetic particle, a multiferroic particle, and a topological insulator particle; depositing the first ink via 3D printing to form at least one active electronic layer; providing an additional ink; and depositing the additional ink via 3D printing onto the at least one active electronic layer to form a conductive pattern, the conductive pattern adapted to allow an electric potential to be applied across the active electronic layer.
Examiner’s Note
It seems the applicant have not addressed the independent claim 21 in the response submitted on 06/22/21.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894